IN THE COURT OF APPEALS OF IOWA

                                   No. 19-1956
                               Filed April 15, 2020


IN THE INTEREST OF B.R.,
Minor Child,

T.R., Guardian,
       Petitioner-Appellee,

A.B., Mother,
       Respondent-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Clinton County, Mark Fowler, Judge.



      A mother appeals an order terminating her parental rights in a chapter 600A

proceeding. AFFIRMED.




      Martha L. Cox, Bettendorf, for appellant.

      Robert J. McGee of Robert J. McGee, P.C., Clinton, for appellee.

      J. Drew Chambers of Holleran, Shaw, Murphy & Stoutner, Clinton, attorney

and guardian ad litem for minor child.




      Considered by Tabor, P.J., and Mullins and Schumacher, JJ.
                                           2


MULLINS, Judge.

         The mother gave birth to B.R. thirteen years ago and, while still in the

hospital, an uncle became guardian of the child. The uncle commenced this

proceeding under Iowa Code chapter 600A (2019) to terminate the mother’s

parental rights. After a trial, the district court granted the petition, and the mother

appeals.1     She argues the evidence was not clear and convincing that she

abandoned the child, she contributed to supporting the child according to her

means, the uncle interfered with her ability to communicate with the child,

termination is not in the child’s best interests, and the court was wrong in finding

the uncle was credible.

         Our review is de novo. In re B.H.A., 938 N.W.2d 227, 232 (Iowa 2020). We

defer to the trial court’s findings of fact, especially when considering credibility of

witnesses.     Id.   The district court’s written opinion considered all the issues

presented. We have reviewed the record of the proceedings and, giving deference

to the affirmative credibility findings made by the district court on the critical issues

finding the uncle credible and the mother not credible, approve of the reasons and

conclusion in the court’s ruling. A full opinion from this court would not augment

or clarify existing case law.

         We affirm the district court without further opinion.          See Iowa Ct.

R. 21.26(1)(d), (e).

         AFFIRMED.




1   The uncle waived filing a brief on appeal.